FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,         No. 07-30336
               v.
                                             D.C. No.
                                          CR-06-00392-RSM
JARED VANDERWERFHORST, also
known as Jared Vandewerfhorst,                OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
          for the Western District of Washington
       Ricardo S. Martinez, District Judge, Presiding

                  Argued and Submitted
          January 23, 2009—Seattle, Washington

                   Filed August 6, 2009

     Before: Robert R. Beezer, Richard C. Tallman, and
             Milan D. Smith, Jr., Circuit Judges.

                Opinion by Judge Tallman




                           10551
10554         UNITED STATES v. VANDERWERFHORST


                         COUNSEL

Paula Semmes Deutsch (argued), Corey Endo, Federal Public
Defender’s Office, Seattle, Washington, for defendant-
appellant Jared Vanderwerfhorst.

Vincent T. Lombardi (argued), Jeffrey C. Sullivan, Office of
the United States Attorney, Seattle, Washington, for plaintiff-
appellee United States of America.


                         OPINION

TALLMAN, Circuit Judge:

  We are once again asked to review the sentencing proce-
dure where the underlying crime itself is not at issue. Jared
Vanderwerfhorst, a convicted sex offender, pled guilty to one
count of possession of child pornography, in violation of 18
                 UNITED STATES v. VANDERWERFHORST                    10555
U.S.C. § 2252(a)(4)(B) and (b)(2). On appeal, he contends
that the district court violated the notice requirement of Fed-
eral Rule of Criminal Procedure 32(h) when the court
imposed a sentence above the advisory range set forth by the
U.S. Sentencing Guidelines (“Guidelines” or “U.S.S.G.”). He
also claims the court committed procedural error by relying
upon unreliable information and assumptions and by failing to
adequately explain the sentencing determination. We have
jurisdiction pursuant to 28 U.S.C. § 1291. We reject Vander-
werfhorst’s arguments and affirm.

                                     I

   Based on information gathered through an ongoing federal
investigation that tracked customers of a known child pornog-
raphy website, federal agents obtained a search warrant for
Vanderwerfhorst’s residence in Washington state.1 During the
operational planning stages leading up to the execution of the
warrant, agents learned that Vanderwerfhorst was also the
subject of a state investigation in an unrelated child molesta-
tion case.

   On October 17, 2006, federal agents and local law enforce-
ment officers executed the warrant. During the search of the
premises, agents discovered components of a dismantled per-
sonal computer. Notably, the hard drive and the central pro-
cessing unit were missing and never located. Agents also
found numerous suggestively labeled diskettes that had been
pried open and purposefully damaged so as to render them
unreadable.2 The search, however, did result in the seizure of
  1
     In February 2006, Vanderwerfhorst attempted to purchase a subscrip-
tion to a commercial, subscription-based child pornography website. As
part of the registration process, Vanderwerfhorst provided his name, home
address, telephone number, e-mail address, and credit card information.
   2
     These disks had handwritten labels that plainly indicated illicit sexual
content—e.g., labels using sexually graphic language and the initials
“mb,” which is an acronym for “man-boy” in child pornography vernacu-
lar.
10556           UNITED STATES v. VANDERWERFHORST
several operational disks. Upon examination, one of these
disks contained several graphic images depicting young chil-
dren, many prepubescent, engaged in various explicit sexual
acts, including intercourse, with adults or other minors.3

   Vanderwerfhorst was arrested and indicted on multiple
counts. The parties entered a written plea agreement in which
Vanderwerfhorst agreed to plead guilty to possession of child
pornography, in violation of 18 U.S.C. § 2252(a)(4)(B) and
(b)(2), in exchange for dismissal of the remaining charges.
Vanderwerfhorst acknowledged his understanding that the
possession offense carried a mandatory statutory range of 10
to 20 years imprisonment, that the Guidelines were merely
advisory, and that the court “may impose any sentence autho-
rized by law, up to the maximum term authorized by law.” As
part of the plea agreement, Vanderwerfhorst also admitted
that before the date agents searched his home he intentionally
destroyed his personal computer and various floppy disks,
which contained additional contraband images of child por-
nography.

   The U.S. Probation Office prepared a Presentence Report
(“PSR”), which recounted the details of the present offense
and Vanderwerfhorst’s background, including his criminal
history, past substance abuse issues, and other factors relevant
to sentencing. Investigation revealed that in 1999, at age 18,
he was arrested and later convicted in Washington state court
for the sexually motivated kidnapping and assault of a minor.
Vanderwerfhorst had lured his employer’s 11-year-old son
into his truck and drove him into the woods with the intent of
molesting him. When the boy resisted, Vanderwerfhorst phys-
ically beat him severely enough that the child lost conscious-
ness.
  3
    The examined disks also contained a myriad of “link files”—which are
shortcut files that access information stored in another location—
referencing image files stored in the “My Pictures” folder of a computer
hard drive. The file names clearly suggested child pornography.
              UNITED STATES v. VANDERWERFHORST          10557
   As a result of the violent felony offenses, Vanderwerfhorst
underwent a sexual deviancy evaluation. He admitted to hav-
ing had troubled thoughts of sexual contact with boys
between the ages of 11 and 14 since he was about that age and
to engaging in a pattern of sexually deviant behavior, which
included bestiality on dozens of occasions. Evaluators did not
view Vanderwerfhorst as a suitable candidate for outpatient
treatment under Washington’s Special Sex Offender Sentenc-
ing Alternative in light of the nature of his offense, a per-
ceived problem with impulse control, and the significant risk
that he would act out physically and sexually. Vanderwerf-
horst served 41 months on the state conviction.

   After serving his state prison term, Vanderwerfhorst per-
formed poorly during his community supervision period. He
repeatedly violated the terms of his supervised release and
was sanctioned time and again, including:

    •   30 days in custody for using marijuana and
        cocaine, and consuming alcohol;

    •   45 days in custody for possessing alcohol, failing
        to submit to a polygraph, and being outside a
        geographical boundary;

    •   42 days in custody for giving a gift to a minor,
        being outside a geographical boundary, frequent-
        ing places minors are known to congregate,
        engaging in prolonged contact with a minor, and
        failing to report;

    •   14 days in custody for consuming alcohol;

    •   60 days in custody for unsupervised contact with
        a minor;

    •   56 days in custody for accessing pornography on
        the Internet; and
10558           UNITED STATES v. VANDERWERFHORST
      •   daily reporting and community service for having
          unsupervised contact with a minor.

Moreover, while still on supervised release, Vanderwerfhorst
was separately charged and convicted of theft in the third
degree.

  Vanderwerfhorst’s supervision term for kidnapping and
assault terminated on December 27, 2005. Less than two
months later Vanderwerfhorst attempted to subscribe to the
child pornography website under investigation by federal
agents, which ultimately led to this federal conviction.

   The PSR also identified additional instances of Vanderwer-
fhorst’s suspected misconduct in relation to children, includ-
ing the ongoing state molestation investigation. On September
18, 2006, just weeks before officers executed the federal war-
rant and searched his home, the mother of Vanderwerfhorst’s
two children had filed a police report alleging that he had sex-
ually molested their 3-year-old son. A sexual assault examina-
tion of the boy confirmed “a high likelihood that this child
was sexually abused.” At the time of the federal sentencing,
the state investigation into these allegations was ongoing.

   The PSR proposed a Guidelines sentence of 120 months,
the statutory minimum.4 But, based on the available informa-
tion, the Probation Office concluded that Vanderwerfhorst
poses “a danger to the community” and that the “risk of recid-
ivism appears likely without serious intervention.”

  Sentencing took place on September 7, 2007, before the
Honorable Ricardo S. Martinez. Vanderwerfhorst, through
counsel, acknowledged that he “has a sickness” but neverthe-
  4
   The advisory Guidelines range of imprisonment was 78 to 97 months,
below the 10-year minimum term required by statute. 18 U.S.C.
§ 2252(b)(2). Accordingly, the PSR recommended a sentencing range of
120 months. See U.S.S.G. § 5C1.1(f).
              UNITED STATES v. VANDERWERFHORST           10559
less requested the minimum possible sentence, 120 months.
The Government, by contrast, advocated for a longer sen-
tence, offering two primary reasons. First, the Government
cited to Vanderwerfhorst’s admitted intentional destruction of
additional child pornography images prior to the search of his
residence—conduct that directly affected the calculation of
the Guidelines range. The Government maintained that
Vanderwerfhorst was aware of the pending state investigation
and engaged in a systematic attempt to destroy evidence
before officers could search his residence. Second, the Gov-
ernment relied upon Vanderwerfhorst’s troubling history and
background, which indicated that he posed a substantial pub-
lic threat given the strong likelihood he would continue to re-
offend.

  After considering the information contained in the PSR (to
which Vanderwerfhorst did not file any objections), the advi-
sory Guidelines, and the parties’ arguments, the district court
concluded:

    The Court has looked very carefully at all of the sen-
    tencing factors that apply here. The Court has looked
    at all the 3553A factors specifically. Protection of
    the public is always paramount when you have
    someone that engages in predatory sexual behavior,
    especially of minors. It is huge in this particular
    case. Even while on direct supervision by [the Wash-
    ington Department of Corrections] he had violation
    after violation after violation. In other words, as
    many studies have shown, it is very difficult, if not
    impossible, for him to control what he does and his
    urges.

“Taking all of that into account,” Judge Martinez imposed an
above-Guidelines sentence of 168 months, to be followed by
a lifetime of supervised release, and recommended participa-
tion in an intensive sexual deviancy program and treatment
for drug and alcohol abuse.
10560         UNITED STATES v. VANDERWERFHORST
   Vanderwerfhorst timely appealed the sentencing determina-
tion.

                               II

   Because Vanderwerfhorst failed to preserve his objections
before the district court, we review his claims under the plain
error standard. United States v. Santiago, 466 F.3d 801, 803
(9th Cir. 2006). Plain error is (1) error, (2) that is plain, and
(3) that affects substantial rights. Id. “If all three conditions
are met, an appellate court may then exercise its discretion to
notice a forfeited error, but only if (4) the error seriously
affects the fairness, integrity, or public reputation of judicial
proceedings.” Id.

   [1] We reject Vanderwerfhorst’s contention that his failure
to object at the sentencing phase should be excused in this
case and that he should not be required to demonstrate plain
error on appeal. Vanderwerfhorst cites authority from the
Sixth Circuit, which has created a rule requiring that district
courts invite new objections after announcing the sentence but
prior to adjourning a sentencing hearing, before plain error
review will apply. See United States v. Bostic, 371 F.3d 865,
872-73 (6th Cir. 2004); see also United States v. Thomas, 498
F.3d 336, 340 (6th Cir. 2007); United States v. Clark, 469
F.3d 568, 570 (6th Cir. 2006) (“A district court can satisfy the
requirements of the Bostic rule only by clearly asking for
objections to the sentence that have not been previously
raised.”). We have never adopted such a requirement and
reject it here.

   [2] Having closely examined the record, we are satisfied
that defense counsel had sufficient notice of the grounds for
the above-Guidelines sentence and a fair opportunity to raise
any objections before the conclusion of the sentencing hearing
but failed to do so. See FED. R. CRIM. P. 51(b). Therefore, we
review for plain error.
              UNITED STATES v. VANDERWERFHORST             10561
                              III

   [3] Vanderwerfhorst first argues that the district court vio-
lated Federal Rule of Criminal Procedure 32(h) by failing to
provide adequate notice that the court intended to impose a
sentence above the Guidelines range. The Rule states:

    Before the court may depart from the applicable sen-
    tencing range on a ground not identified for depar-
    ture either in the presentence report or in a party’s
    prehearing submission, the court must give the par-
    ties reasonable notice that it is contemplating such a
    departure. The notice must specify any ground on
    which the court is contemplating departure.

FED. R. CRIM. P. 32(h). As the Supreme Court made clear in
Irizarry v. United States, 128 S. Ct. 2198 (2008), Rule 32(h)
is strictly limited to its text and only requires prior notice to
the parties for sentencing departures. See United States v.
Cruz-Perez, 567 F.3d 1142, 1146 (9th Cir. 2009).

   [4] Here, Vanderwerfhorst’s 168-month sentence provides
a clear example of a “variance” from—and not a “departure”
within—the Guidelines scheme. See id.; United States v.
Autery, 555 F.3d 864, 872 n.7 (9th Cir. 2009). The PSR made
this distinction, identifying Vanderwerfhorst’s prior sex
offense involving a minor, his remarkably poor performance
on supervised release, a record of confirmed sexually deviant
behavior, and the strong likelihood that he would re-offend as
“factors that may warrant a sentence outside of the guideline
system.” During the sentencing hearing, the district court like-
wise recognized a distinction between “departures” and “vari-
ances.” Judge Martinez then calculated the advisory
Guidelines range before describing the process as an “aca-
demic exercise” and turning his focus to the § 3553(a) factors
unique to Vanderwerfhorst. He imposed sentence, indicating
that, given the uncontested history and characteristics of this
defendant—namely, the grave threat Vanderwerfhorst posed
10562            UNITED STATES v. VANDERWERFHORST
to children and society at large—the desire to protect the pub-
lic was of paramount concern in this particular case. See 18
U.S.C. § 3553(a)(1), (2).

  [5] Because the sentence was a “variance” under § 3553(a),
Rule 32(h) does not apply. We therefore reject Vanderwerf-
horst’s claim that the district court erred when it imposed an
above-Guidelines sentence.5 See United States v. Orlando,
553 F.3d 1235, 1237 (9th Cir. 2009).

                                    IV

   [6] Vanderwerfhorst next argues that the district court vio-
lated his due process rights by improperly relying upon unre-
liable information or assumptions in fashioning the sentence.
At the outset, we acknowledge that the district court may con-
sider a wide variety of information at sentencing that could
not otherwise be considered at trial, see 18 U.S.C. § 3661,6
and is not bound by the rules of evidence, see FED. R. EVID.
1101(d)(3). “[A] sentencing judge ‘may appropriately conduct
an inquiry broad in scope, largely unlimited as to the kind of
information he may consider, or the source from which it may
come.’ ” Nichols v. United States, 511 U.S. 738, 747 (1994)
(quoting United States v. Tucker, 404 U.S. 443, 446 (1972));
accord United States v. Showalter, 569 F.3d 1150, 1159 (9th
Cir. 2009). “[H]earsay evidence of unproved criminal activity
not passed on by a court,” for example, “may be considered
in sentencing.” Farrow v. United States, 580 F.2d 1339, 1360
  5
     Even so, the grounds for the enhanced sentence were laid out in the
PSR and discussed by the parties’ sentencing materials. Vanderwerfhorst
cannot credibly argue that he was deprived fair warning of the aggravating
factors that might support a high sentence. Accordingly, even if Rule
32(h) applied, it would not require the district court to provide additional
notice in the instant case.
   6
     Section 3661 states: “No limitation shall be placed on the information
concerning the background, character, and conduct of a person convicted
of an offense which a court of the United States may receive and consider
for the purpose of imposing an appropriate sentence.” 18 U.S.C. § 3661.
               UNITED STATES v. VANDERWERFHORST              10563
(9th Cir. 1978); see also United States v. Romero-Rendon,
220 F.3d 1159, 1163 (9th Cir. 2000) (holding that the district
court may rely on an uncontroverted PSR to establish the fac-
tual basis for a sentencing enhancement). To succeed on his
due process claim, Vanderwerfhorst “must establish the chal-
lenged information is (1) false or unreliable, and (2) demon-
strably made the basis for the sentence.” United States v.
Ibarra, 737 F.2d 825, 827 (9th Cir. 1984) (internal quotation
marks omitted). Challenged information is deemed false or
unreliable if it lacks “some minimal indicium of reliability
beyond mere allegation.” Id.

   [7] We find that Vanderwerfhorst fails to meet his burden
with regard to the disputed information. In United States v.
Kimball, 975 F.2d 563 (9th Cir. 1992), we rejected a defen-
dant’s due process claim based on the simple allegation that
the prosecution’s evidence was false. Id. at 567 (“One cannot
allege that ‘there are mistakes and then stand mute without
showing why they are mistakes.’ ” (quoting United States v.
Roberson, 896 F.2d 388, 391 (1990)). Here, Vanderwerfhorst
has provided even less. He sat idly without disputing the over-
whelming aggravating evidence presented to the sentencing
judge, and only now on appeal asserts that some information
was unreliable without challenging its veracity.

   [8] First, the district court did not rely on false or unreliable
information when it referenced additional allegations of sex-
ual misconduct with minors noted in the PSR—i.e., a prior
investigation regarding Vanderwerfhorst’s relationship with a
10-year-old boy and the ongoing police investigation into
accusations that he had molested his own 3-year-old son.
After recounting Vanderwerfhorst’s prior criminal offenses
and numerous supervised release violations (many of which
involved improper contact with minors), the district court
commented that similar allegations continue to “swirl around
him.” The observation of this uncontested fact is readily dis-
tinguishable from sentencing Vanderwerfhorst based on an
assumption that he in fact committed the predicate acts. For
10564         UNITED STATES v. VANDERWERFHORST
this reason, United States v. Juwa, 508 F.3d 694 (2d Cir.
2007), the principal case upon which Vanderwerfhorst relies,
is inapplicable. Id. at 698 (finding procedural error where the
district court, over defense counsel’s objection, enhanced the
defendant’s sentence based on the uncorroborated assumption
that he had sexually abused a minor “on repeated occasions,”
where the defendant pled guilty to only a single instance of
felony sexual abuse). Noting the existence of other criminal
investigations does not implicate Vanderwerfhorst’s due pro-
cess rights.

   [9] Second, the district court did not guess, as Vanderwerf-
horst alleges, as to the number of contraband images he actu-
ally possessed. Vanderwerfhorst admitted destroying
additional images depicting child pornography, which,
according to the Government, was prompted by his awareness
of the state investigation. Based on the evidence before him,
Judge Martinez merely remarked that “it could easily be that
this defendant had hundreds, if not thousands, of other prohib-
ited images on his computer[ ] as well.” By mentioning the
unknown number of contraband images destroyed, the district
court recognized that Vanderwerfhorst’s purposeful destruc-
tion of evidence depressed the advisory Guidelines range cal-
culation, which is heavily influenced by the quantity of
images and the nature of the depictions. See U.S.S.G.
§ 2G2.2(b)(7). The court did not attempt to reach any conclu-
sion, and, in any event, the record is quite clear that Judge
Martinez did not sentence Vanderwerfhorst based on a specu-
lative number of unlawful images he might have possessed.
It was the application of the § 3553(a) factors in light of
Vanderwerfhorst’s sordid past and perceived future danger
that supported the sentence.

   [10] Third, Vanderwerfhorst argues that the district court
wrongly considered his refusal to release information from his
state psychosexual evaluation and assumed that the informa-
tion “was not positive for this defendant.” Vanderwerfhorst
has acknowledged that he has a “sickness” involving troubled
              UNITED STATES v. VANDERWERFHORST            10565
sexual thoughts about young boys, which has led him to
engage in a pattern of exploitative behavior toward minors.
Read in context, we believe that the district court made this
offhand reference regarding the unavailability of these psy-
chosexual records to emphasize the complete lack of evidence
showing rehabilitation and Vanderwerfhorst’s inability to
contradict or mitigate the compelling reasons for a lengthy
sentence. Indeed, Judge Martinez stated: “The Court has no
sense that [Vanderwerfhorst] can truly control his urges.
Nothing in his past has shown that to be the case.” Unfounded
speculation regarding the contents of these unavailable reports
did not form the basis of the sentence variance.

   [11] In sum, Vanderwerfhorst has not shown that his 168-
month sentence was demonstrably based on false or unreliable
information. As previously noted, the court imposed a sen-
tence that it deemed reasonable based on the undisputed con-
clusion that Vanderwerfhorst posed a danger to society and,
in particular, a grave risk to children—i.e., not due to any one
specific piece of information or assumption. Therefore, even
were we to interpret the record in a manner to find error, any
such error would be harmless under the weight of the aggra-
vating evidence present in the instant case, and would thus
fall well short of the plain error standard.

                               V

   [12] Finally, we reject Vanderwerfhorst’s remaining argu-
ment that the district court committed procedural error by fail-
ing to explain the basis for the above-Guidelines sentence. His
contention is predicated on the flawed premise that the only
reliable information supporting the sentence was his prior
state felony convictions for kidnapping and assault of a minor
with sexual motivation—a factor he claims was fully
accounted for by the Guidelines and the sentencing statute.
Vanderwerfhorst ignores the district court’s broad discretion
following United States v. Booker, 543 U.S. 220 (2005),
which permits judges to consider a wide range of information
10566            UNITED STATES v. VANDERWERFHORST
at the sentencing phase—not merely prior criminal convic-
tions. See 18 U.S.C. § 3661. Here, the nature and seriousness
of Vanderwerfhorst’s prior state felonies, coupled with his
repeated sanctions for violating the terms of supervised
release, evidence of his ongoing sexually deviant predilec-
tions, and the likelihood that he would re-offend—factors not
necessarily accounted for in the advisory Guidelines calcula-
tion or the statute—weighed heavily in the sentencing judge’s
mind.7

   Having identified the fundamental flaw in Vanderwerfhor-
st’s sentencing argument, we briefly note in passing that the
district court here discussed at length its reasons for a longer
sentence and imposed a prison term that was above the 10-
year statutory minimum but also significantly below the 20-
year statutory maximum. The court acknowledged the
§ 3553(a) factors and reasoned that the sentence was needed
to protect the public from Vanderwerfhorst’s sexually preda-
tory behavior and the significant risk he posed to children.
The district court “adequately explain[ed] the chosen sentence
to allow for meaningful review and [to] promote the percep-
tion of fair sentencing.” Gall v. United States, 552 U.S. 38,
128 S. Ct. 586, 597 (2007). Simply because Vanderwerfhorst
disagrees with this determination does not mean the district
court failed to adequately set forth the basis for its sentence.8

                                   VI
  7
     The argument suffers another fatal flaw. The mandatory statutory sen-
tence of 18 U.S.C. § 2252(b)(2) is triggered by a prior conviction for a
range of crimes far less violent and intrusive than that committed by
Vanderwerfhorst. For instance, a defendant with a prior conviction for the
simple possession of child pornography would be subject to the same 10-
year minimum sentence.
   8
     Vanderwerfhorst’s procedural challenge, to some degree, suggests a
challenge to substantive unreasonableness—an argument that he has not
raised on this appeal and which we therefore do not address. See Mendoza
v. Block, 27 F.3d 1357, 1363 (9th Cir. 1994) (“Failure to raise an issue on
appeal results in waiver of that issue.”).
             UNITED STATES v. VANDERWERFHORST         10567
   Vanderwerfhorst’s challenges to the sentencing determina-
tion provide him no grounds for relief.

  AFFIRMED.